Citation Nr: 0022389	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel







INTRODUCTION

The appellant served on active duty from November 1982 to 
March 1984.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The appellant's claim is not plausible, as he has not 
presented any competent medical evidence showing a nexus 
between his currently diagnosed low back disorder and his 
military service or any symptoms, incident or event therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant has, by statute, the duty to submit a claim that 
is well grounded.  The evidence must "justify a belief by a 
fair and impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  A well-grounded claim then, 
is one that is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded requirement of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service disease 
or injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well grounded claim set forth in Caluza), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Indeed, subsequent manifestations of the same 
chronic disease shown in service, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131. Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

To establish service connection for a disability alleged to 
have been incurred in service, there must be identifiable 
manifestations of a disease or permanent effects of an 
injury.  In other words, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  For the showing of chronic disease in 
service there are required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  As it will be explained below, the Board finds 
that the evidentiary assertions in this particular case are 
beyond the competence of the appellant as they require 
medical expertise and he is not shown to have such expertise.

Review of the appellant's service medical records reflects 
that he was seen in January 1983 for complaints of back pain 
after doing physical training.  He was diagnosed with muscle 
strain, but it was indicated that he could bend his back 
easily.  It appears that the appellant's symptoms were 
transitory and resolved without any identifiable residuals 
because when he was examined for the purpose of his 
separation from military service in January 1984 he denied 
having had recurrent back pain.  Furthermore, he was afforded 
a clinical evaluation and his spine was found to be normal.  

The first post-service clinical evidence of record pertaining 
to the appellant's low back are treatment records from D. E. 
Wade, D.C., who began treating him for complaints of low back 
pain in June 1988.  These reports, dating from 1988 until 
1997, reflect treatment for back, neck and shoulder pain.  In 
1997 it was noted that the appellant had been involved in a 
motorcycle accident and was complaining of shoulder and back 
pain.  In a May 1997 letter Dr. Wade indicated that he first 
treated the appellant in 1988 for complaints of low back pain 
and that he described this pain "since his time in the 
military."  However, a simple comment or a bare reference 
based on history supplied by the appellant, even one written 
by a medical professional, without a factual predicate in the 
record does not constitute medical opinion.   Miller v. West, 
11 Vet.App. 345, 348 (1998).   The Court has held that an 
appellant cannot transform bare transcriptions of lay history 
unenhanced by any medical basis into competent medical 
evidence for the purposes of submitting a well-grounded 
claim.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Likewise, a May 1997 VA examination, which diagnosed the 
appellant with a history of lumbosacral discomfort, merely 
transcribed the appellant's contention that his pain began 
sometime earlier.  This report cannot be considered to be 
medical evidence that the pain began in service, particularly 
when there is evidence of a post-service accident with 
resulting low back pain.

Considering the foregoing evidence, the Board concludes that 
the appellant has not submitted evidence sufficient to render 
his claim of service connection well grounded.  Caluza, 7 
Vet. App. at 498.  While the appellant did receive treatment 
for back symptoms when he was in service, there is no medical 
evidence of record that would tend to establish that his back 
symptoms in service were more than transitory.  Furthermore, 
treatment for lumbosacral discomfort is not demonstrated in 
the evidence of record until June 1988, over four years after 
the appellant was discharged from service and he has failed 
to provide competent evidence of continuity of the 
symptomatology, between service and June 1988.  As noted 
above, there was no objective evidence of back pathology when 
the appellant was examined prior to his discharge from 
service, and in addition, he specifically denied having had 
back pain.  As indicated, continuity of symptomatology is 
required when the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim. No medical 
professional has suggested a possible relationship between 
the appellant's current back symptoms and his period of 
military service.  In other words, the appellant has failed 
to provide competent medical evidence, which provides or even 
suggests a possible nexus, as reflected by medical diagnosis 
or opinion, between his current low back disorder and 
service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim); cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(presentation of well grounded claim triggers necessity to 
seek medical evidence to verify or not verify claim provided 
medical evidence already of record supports claim on the 
nexus question).  There is no opinion of record that either 
dates the appellant's low back complaints back to within one 
year of service or relates his low back disorder to service.

The Board has considered the appellant's contention that his 
current low back disorder was incurred while in service; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The appellant's lay assertions will not support a finding on 
medical questions requiring special expertise or knowledge, 
such as diagnosis or causation of a disease.  Id. at 494-95.  
Moreover, it is not shown that the appellant has medical 
training and/or professional status that would make him 
competent to render a medical diagnosis or opinion.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the claimant has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Where a claim is not well grounded it is incomplete, and the 
VA has a duty under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its rating decision and in the statement of 
the case and supplemental statement of the case that were 
issued in which the appellant was informed that his claimed 
was denied because there was no evidence showing that his 
back condition was related to his military service.  
Furthermore, there is nothing in the record that suggests the 
possibility of existence of any additional medical evidence, 
which if obtained, might render plausible his claim for 
service connection.  In other words, there is no indication 
that there are any records that if obtained, would make the 
claim well grounded.

Accordingly, the Board must deny the appellant's claim of 
service connection for a low back disorder as not well 
grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for a low back disorder is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
- 7 -


- 2 -


